Case 5:17-cr-50070-TLB Document 37         Filed 05/18/21 Page 1 of 1 PageID #: 149




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                  PLAINTIFF

V.                           CASE NO. 5:17-CR-50070

INGRID GARCIA                                                          DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 36) of

United States Magistrate Judge Erin L. Wiedemann, filed on April 28, 2021. The time to

object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 36) is

ADOPTED IN ITS ENTIRETY, and Defendant’s pro se Motion for Hardship Credit for

Time Served (Doc. 34) is DENIED.

      IT IS SO ORDERED on this 18th day of May, 2021.



                                       /s/ Timothy L. Brooks
                                       TIMOTHY L. BROOKS
                                       UNITED STATES DISTRICT JUDGE
